 

Exhibit 10.3

AMENDMENT NO.3 TO FORBEARANCE AGREEMENT

This Amendment No.3 to Forbearance Agreement (“Amendment”) dated effective
September 30, 2015 is by and between ZYNEX. INC., a Nevada corporation, ZYNEX
MEDICAL, INC., a Colorado corporation, ZYNEX NEURODIAGNOSTICS, INC., a Colorado
corporation, ZYNEX MONITORING SOLUTIONS, INC., a Colorado corporation, and ZYNEX
BILLING AND CONSULTING, LLC, a Colorado limited liability company (collectively,
and jointly and severally, “Borrower”), and TRIUMPH COMMUNITY BANK, N.A., dba
Triumph Healthcare Finance (“Lender”).

RECITALS

 

A.

The parties entered into a Forbearance Agreement dated December 17, 2014, as
amended by Amendment No. I   to Forbearance Agreement dated March 27, 2015 and
Amendment No.2 to Forbearance Agreement dated June 30, 2015 (the “Forbearance
Agreement”).

 

B.

The parties desire to amend the Forbearance Agreement to extend the Forbearance
Period, and to include certain additional covenants related to such extension.

 

C.

The parties also desire to amend the terms of the Loan and Security Agreement
dated December 19, 2011, as amended (the “Loan and Security Agreement”) to
reduce the Facility Limit.

AGREEMENT

 

1.

Amendments.

(a)   Section 4.1(i)  of the Forbearance Agreement is amended to read as
follows: “11:59 pm Portland, Oregon time on December 31, 2015.”

(b)   The Facility Limit as set forth in the Loan and Security Agreement and
Schedule A thereto is reduced from $7.0 million dollars to $5.0 million dollars.

 

2.

Conditions Precedent.  The effectiveness of the Amendments set forth in Section
1 above is conditional upon Borrower’s delivery to Lender of the following items
simultaneously with the execution and delivery of this Amendment:

(a)   a fully executed Joinder Agreement between Borrower, Lender, and Pharmazy,
Inc. (“Pharmazy”) pursuant to which Pharmazy will become an additional Borrower
on the Loan and Security Agreement and an additional party to the Forbearance
Agreement;

(b)   a fully executed Pledge Agreement between Zynex Medical, Inc. and Lender
pursuant to which Zynex Medical, Inc. pledges 100% of the stock of Pharmazy to
Lender to secure the obligations under the Loan and Security Agreement; and

(c)   all other documents and deliveries required or contemplated by items (a)
and (b) above.

 

3.

Continuing Conditions.  The continued effectiveness of the extension of the
Forbearance Period is conditional upon Borrower’s compliance with the following
continuing covenants:

(a)   during the Forbearance Period, Borrower must reduce the principal amount
of the Obligations in an amount no less than $85,000 per month, plus such
interest and Expenses and Fees incurred in such monthly periods; and

AMENDMENT NO. 3 TO FORBEARANCE AGREEMENT

--------------------------------------------------------------------------------

 

(b)   Borrower shall not make any payments to vendors or other creditors with
the proceeds of Advances unless such proposed use of proceeds has been
communicated to and approved by lender in advance.

 

4.

Other Provisions. Except as specifically provided herein, all terms and
conditions of the Forbearance Agreement shall remain in full force and effect,
without waiver or modification. All terms defined in the Forbearance Agreement
shall have the same meaning when used in this Amendment. This Amendment and the
Forbearance Agreement shall be read together, as one document.

 

5.

Signatures. This Amendment may be executed in any number of counterparts, each
of which when executed and delivered shall be deemed to be an original, and all
of which when taken together shall constitute one and the same Amendment.

UNDER OREGON  LAW, MOST AGREEMENTS. PROMISES  AND COMMITMENTS MADE BY A LENDER
CONCERNING  LOANS AND OTHER  CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL,
FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY  BY THE BORROWER’S RESIDENCE MUST
BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY THE LENDER TO BE
ENFORCEABLE.

[signature page follows]

 

 

AMENDMENT NO. 3 TO FORBEARANCE AGREEMENT

--------------------------------------------------------------------------------

 

Dated effective as of the date first written above.

 

BORROWER:

 

LENDER:

 

 

 

 

 

 

 

 

 

ZYNEX. INC., a Nevada corporation

 

TRIUMPH COMMUNITY BANK, N.A. dba Triumph Healthcare Finance

 

 

By:

[g201511170345489415856.jpg]

 

 

 

By:

[g201511170345489575857.jpg]

Name:

THOMAS SANDGAARD

 

Name:

JONATHAN KOTT

Title:

CEO

 

Title:

SVP

 

 

 

 

 

 

 

 

 

 

ZYNEX MEDICAL, INC., a Colorado corporation

 

 

 

 

 

By:

[g201511170345490045858.jpg]

 

 

 

Name:

THOMAS SANDGAARD

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

ZYNEX NEURODIAGNOSTICS, INC., a Colorado corporation

 

 

 

 

 

By:

[g201511170345490355859.jpg]

 

 

 

Name:

THOMAS SANDGAARD

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

ZYNEX MONITORING SOLUTIONS, INC., a Colorado corporation

 

 

 

 

 

By:

[g201511170345490665860.jpg]

 

 

 

Name:

THOMAS SANDGAARD

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

ZYNEX BILLING AND CONSULTING, LLC, a Colorado limited liability company

 

 

 

 

 

By:

[g201511170345491135861.jpg]

 

 

 

Name:

THOMAS SANDGAARD

 

 

 

Title:

CEO

 

 

 

 

AMENDMENT NO. 3 TO FORBEARANCE AGREEMENT

Signature Page